Title: From Alexander Hamilton to Oliver Wolcott, Junior, [December 1800]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



[New York, December, 1800]

Your last letter, My Dear Sir, has given me great pain; not only because it informed me that the opinion in favour of Mr. Burr was increasing among the Fœderalists, but because it also told me that Mr. Sedgwick was one of its partizans. I have a letter from this Gentleman in which he expresses decidedly his preference of Mr. Jefferson. I hope you have been mistaken and that it is not possible for him to have been guilty of so great duplicity.
There is no circumstance which has occurred in the course of our political affairs that has given me so much pain as the idea that Mr. Burr might be elevated to the Presidency by the means of the Fœderalists. I am of opinion that this party has hitherto solid claims of merit with the public and so long as it does nothing to forfeit its title to confidence I shall continue to hope that our misfortunes are temporary and that the party will ere long emerge from its depression. But if it shall act a foolish or unworthy part in any capital instance, I shall then despair.
Such without doubt will be the part it will act, if it shall seriously attempt to support Mr. Burr in opposition to Mr. Jefferson. If it fails, as after all is not improbable, it will have rivetted the animosity of that person, will have destroyed or weakened the motives to moderation which he must at present feel and it will expose them to the disgrace of a defeat in an attempt to elevate to the first place in the Government one of the worst men in the community. If it succeeds, it will have done nothing more nor less than place in that station a man who will possess the boldness and daring necessary to give success to the Jacobin system instead of one who for want of that quality will be less fitted to promote it.
Let it not be imagined that Mr. Burr can be won to the Fœderal Views. It is a vain hope. Stronger ties, and stronger inducements than they can offer, will impel him in a different direction. His ambition will not be content with those objects which virtuous men of either party will allot to it, and his situation and his habits will oblige him to have recourse to corrupt expedients, from which he will be restrained by no moral scruples. To accomplish his ends he must lean upon unprincipled men and will continue to adhere to the myrmidons who have hitherto seconded him. To these he will no doubt add able rogues of the Fœderal party; but he will employ the rogues of all parties to overrule the good men of all parties and to prosecute projects which wise men of every description will disapprove.
These things are to be inferred with moral certainty from the character of the man. Every step in his career proves that he has formed himself upon the model of Catiline, and he is too coldblo[o]ded and too determined a conspirator ever to change his plan.
What would you think of these toasts and this conversation at his Table within the last three or four weeks   1   The French Republic—2   The Commissioners on both sides who negotiated the Convention—3   Buonaparte   4   la Fayette. What would you think of his having seconded the positions that it was the interest of this country to allow the belligerent powers to bring in and sell their prizes and build and equip ships in our ports? Do you not see in this the scheme of War with Great Britain as the instrument of Power and Wealth? Can it be doubted that a man who has all his life speculated upon the popular prejudices will consult them in the object of a War when he thinks it expedient to make one? Can a man who despising democracy has chimed in with all its absurdities be diverted from the plan of Ambition which must have directed this course? They who suppose it must understand little of human nature.
If Jefferson is President the whole responsibility of bad measures will rest with the Anti-fœderalists. If Burr is made so by the Fœderalists the whole responsibility will rest with them. The other party will say to the People. We intended him only for Vice President. Here he might have done very well or been at least harmless. But the Fœderalists to disappoint us and a majority of you took advantage of a momentary superiority to put him in the first place. He is therefore their President and they must answer for all the Evils of his bad conduct. And the People will believe them.
Will any reasonable calculation on the part of the Fœderalists uphold the policy of assuming so great a responsibility in the support of so unpromising a character?
The negative is so manifest that had I not been assured of the contrary I should have thought it impossible that assent to it would have been attended with a moments’ hesitation.
Alas! when will men consult their reason rather than their passions? Whatever they may imagine the desire of mortifying the adverse party must be the chief spring of the disposition to prefer Mr. Burr. This disposition reminds me of the conduct of the Dutch monied men who from hatred of the old Aristocracy favoured the admission of the French into Holland to overturn every thing.
Adieu to the Fœderal Troy if they once introduce this Grecian Horse into their Citadel.
Trust me my Dear friend. You cannot render a greater service to your country than to resist this project. Far better will it be to endeavour to obtain from Jefferson assurances on some cardinal points—1 The preservation of the actual Fiscal System   2   Adherence to the Neutral plan.   3   The preservation & gradual increase of the Navy   4   The continuance of our friends in the offices they fill except in the great departments in which he ought to be left free.
Adieu My Dr. Sir   Yrs. ever

A Hamilton
O Wolcott Esq
